     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 1 of 19




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

GEORGIA ASSOCIATION OF
LATINO ELECTED OFFICIALS, INC.,
as an organization, et al.,
                                        Civil Action
                       Plaintiffs,      Case No. 1:20-cv-01587-WMR

v.

GWINNETT COUNTY BOARD OF
REGISTRATION AND ELECTIONS, et
al.,

                       Defendants.



       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION
       FOR TEMPORARY RESTRAINING ORDER AND MOTION
         FOR PRELIMINARY INJUNCTION WITH PROPOSED
          FINDING OF FACT AND CONCLUSIONS OF LAW
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 2 of 19




      Under Section 203 of the Voting Rights Act, Gwinnett County has a duty to

provide absentee ballot applications in Spanish if the Secretary of State provides

them only in English. Just as the Gwinnett County BORE had a duty to mail – and

did mail – bilingual purge notices to inactive voters in 2019 even though the

Secretary of State sent English-only notices to the rest of Georgia’s voters, so, too,

county officials had the same duty here.

      Injunctive relief is required to remedy the violation of the rights of Plaintiffs

Limary Ruiz Torres and Albert Mendez, as well as thousands of limited English

proficient Spanish speaking U.S. citizens in Gwinnett County, including the

members of Plaintiff organizations. The plain language of Section 203 compels

the conclusion that the Secretary of State violated Section 4(e) of the Voting Rights

Act when he sent English-only absentee ballot applications to Gwinnett County

voters educated in Spanish-speaking school in Puerto Rico and that the Gwinnett

County BORE violated Sections 203 and 4(e) of the Voting Rights Act when it

failed to provide bilingual absentee ballot applications to limited English proficient

Spanish-speaking Gwinnett County voters who were sent English-only versions.

The Court issues Findings of Fact and Conclusions of Law as set forth below.
        Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 3 of 19




                       PROPOSED FINDINGS OF FACT

   1.         In 2019, the Secretary of State mailed English-only “last chance”

notices to all inactive voters at risk of removal in Georgia – except for Gwinnett

County, which sent its own bilingual notices to its voters. Powers Decl., Ex. 17.

   2.         A Gwinnett Daily Post article quoted Elections Director Kristi

Royston as saying, “[s]ince we’re the only county that has both English and

Spanish (elections language requirements), we get the file and then work with our

vendor to produce and print our notices.” Id.

   3.         In 2018, then-Elections Director Lynn Ledford noted that Gwinnett

County provided bilingual “I Voted” stickers in response to guidance from the

Department of Justice. Powers Decl., Ex. 18.

   4.         Gwinnett municipalities provide bilingual election materials and

notices and are subject to Section 203 although they run their own elections and

are not independently covered according to the Census Bureau. City of Duluth

“City Elections // Elecciones De La Ciudad” website; Powers Decl., Ex. 10,

Lawrenceville “Election Information // Informacion Electoral” website.

   5.         The COVID-19 epidemic has paralyzed civic life in Gwinnett County.

On March 13, President Trump declared the coronavirus pandemic a national

emergency. Georgia is among the states with the highest number of cases; the

                                          2
        Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 4 of 19




most recent data indicates that there are at least 18,301 confirmed cases and 687

COVID-19-related deaths in Georgia and 1,099 cases and 38 deaths in Gwinnett

County, according to the Georgia Department of Public Health. Exhibit A,

Declaration of John Powers, Exhibit 1, Georgia Department of Public Health

COVID-19 Daily Status Report, p. 3.

   6.         To address the coronavirus outbreak – noting the “[t]imes of

turbulence and upheaval like the one we Georgians face” –Secretary of State

Raffensperger began mailing English-only absentee ballot applications to all active

voters in Gwinnett County and the rest of Georgia the week of March 30. Powers

Decl., Ex. 8, Raffensperger Takes Unprecedented Steps to Protect Safety and Voter

Integrity in Georgia, Press Release, Mar. 24, 2020.

   7.         The absentee ballot applications mailed to Gwinnett County voters by

the Secretary of State are in English only. Powers Decl., Ex. 22, Ltr. from Bryan

P. Tyson, p. 3, Apr. 7, 2020.

   8.         Mailing English-only absentee ballot applications has a huge impact

on Latino voters in Gwinnett County. According to the 2018 American

Community Survey 5-Year Estimate, there are 13,937 limited English proficient

Spanish speaking citizens of voting age in Gwinnett County, out of 40,576 total



                                          3
          Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 5 of 19




LEP Spanish speakers in the county. Exhibit O, Declaration of Jason Enos ¶ 9,

Exs. 2-3.

     9.         Plaintiffs Limary Ruiz Torres and Albert Mendez are LEP Gwinnett

County voters who were educated in Spanish-speaking schools in Puerto Rico.

Exhibit L, Declaration of Limary Ruiz Torres ¶ 3; Exhibit M, Declaration of Albert

Mendez ¶ 3.

     10.        Plaintiffs Ruiz Torres and Mendez, as well as LEP Gwinnett County

voters Nelson Romero, Hugo Alvarez, and Clara Lunarejo Moreno, do not

understand the English-only absentee ballot applications mailed to them. Ruiz

Torres Decl. ¶¶ 12-13; Mendez Decl. ¶¶ 12-13; Exhibit F, Declaration of Nelson

Romero ¶¶ 9-11; Exhibit G, Declaration of Clara Lunarejo Moreno ¶ 10-12;

Exhibit H, Declaration of Hugo Alvarez ¶¶ 11-13.

     11.        Mr. Romero, due to his limited proficiency in English, thought the

application was junk mail and put it in a pile with mail he intended to throw away

before his son saw it and explained its contents to him. Romero Decl. ¶¶ 9-11, Ex.

3.

     12.        Plaintiffs Ruiz Torres and Mendez also thought their applications

were junk mail; by contrast, they were able to complete their U.S. Census form



                                            4
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 6 of 19




because it was mailed with a Spanish translation. Ruiz Torres Decl. ¶¶ 11, 21;

Mendez Decl. ¶¶ 11, 21.

   13.      Mr. Romero, Mr. Alvarez, Ms. Moreno, and Plaintiffs Ruiz Torres

and Mendez have not yet completed their English-only applications and are

awaiting translation assistance from family members; the translation process is

lengthy and burdensome. Ruiz Torres Decl. ¶¶ 17-20; Mendez Decl. ¶¶ 17-20;

Romero Decl. ¶ 13; H. Alvarez Decl. ¶¶ 16-18, 21; Moreno Decl. ¶¶ 15-17, 20.

   14.      State House District 99 candidate Jorge Granados, who is bilingual,

spoke with several LEP voters who live in the Norcross area near Singleton Road

and Country Downs Drive in Spanish while campaigning. Granados Decl. ¶¶ 9-10.

   15.      Mr. Granados’ campaign, however, has limited resources and is not

able to help them in the midst of the COVID-19 outbreak and the shelter in place

order. Id. ¶¶ 15-18.

   16.      Many LEP voters like Plaintiffs Ruiz Torres and Mendez, Mr.

Romero, Mr. Alvarez, and Ms. Moreno are not familiar with voting by mail and do

not know how to obtain an absentee ballot application or who to contact to get one.

Ruiz Torres Decl. ¶ 14; Mendez Decl. ¶ 14; Romero Decl. ¶ 12; H. Alvarez Decl. ¶

13; Moreno Decl. ¶ 12.



                                         5
      Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 7 of 19




   17.       Many LEP voters in Gwinnett County, like Plaintiff Ruiz Torres,

Plaintiff Mendez, Mr. Alvarez, and Ms. Moreno, are elderly and are limited in their

ability to navigate the internet, if they access the internet or use a computer at all.

Gonzalez Decl. ¶ 21; Ruiz Torres Decl. ¶ 15; Mendez Decl. ¶ 15; Moreno Decl. ¶¶

14-15, 19; H. Alvarez Decl. ¶¶ 15-16, 20.

   18.       Many LEP voters usually rely on their children to translate English

mailings for them, which is very time-consuming. H. Alvarez Decl. ¶ 15; Moreno

Decl. ¶ 14; Romero Decl. ¶ 7.

   19.       Having a relative translate documents is no longer an option for many;

public health officials are recommending that young people stay away from the

elderly to avoid infecting vulnerable individuals. Gonzalez Decl. ¶ 18.

   20.       Many elderly LEP voters in Gwinnett County cannot receive

assistance because their family is quarantined or not living in the same house. Id.

   21.       Due to the inflamed nature of the immigration debate, many Latinos

are reluctant to contact government officials or even organizations like GALEO to

ask for help translating their absentee ballot application. Id. ¶ 36.

   22.       There is no bilingual or Spanish language absentee ballot application

on the Secretary of State’s website. Gonzalez Decl. ¶ 22.



                                            6
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 8 of 19




   23.       As of April 13, 2020, when this litigation was filed, the only visible

absentee ballot application on the Gwinnett County BORE website was in English

but not in Spanish. Gonzalez Decl. ¶ 22, Ex. 1.

   24.       While the BORE has since posted a bilingual application, that fact has

not been publicized and voters have to navigate the BORE’s English-only

“Absentee Voting By Mail” website to access it. Gonzalez Decl. ¶¶ 23-25; Vargas

Decl. ¶¶ 12-17.

   25.       As a practical matter, most LEP voters will not navigate an English-

only website to find the bilingual application. Gonzalez Decl. ¶ 26.

   26.       If Spanish-speaking voters want to access a computer-generated

Spanish translation of the website, they have to find a small button in the bottom

right hand corner of the webpage that says, “English,” click it, and select

“Español” from a menu. Gonzalez Decl. ¶ 25.

   27.       The link to the Spanish language version of the absentee ballot

application is incorrect and misleading on the computer-generated Spanish

translation. A Spanish-speaking voter would need to click “In English” to access

the Spanish-language application, making it virtually impossible to find. Exhibit

N, Declaration of Leopoldo Vargas ¶¶ 14-17; Exhibit K, Declaration of Cynthia

Battles ¶¶ 17-18.

                                          7
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 9 of 19




   28.       The quality of the computer-generated Spanish translation of the

“Absentee Voting By Mail” website is poor and riddled with other errors that could

prevent Spanish-speaking voters from navigating the mail voting process. Id.; see

also Vargas Decl. ¶¶ 18-22.

   29.       Gwinnett County Defendants appear to anticipate these issues; their

website includes a lengthy disclaimer acknowledging “the machine-generated

website translations . . . may not be entirely correct” and “[a]ny person that uses

the translation service does so at that person’s own risk and accepts the legal

implications of any shortcomings or difference in translation.” Powers Decl., Ex.

20, Language Translation and External Site Link Disclaimer,

https://www.gwinnettcounty.com/web/gwinnett/contactus/translation.

   30.       The number of Gwinnett County voters educated in Puerto Rico

schools is substantial. The Center for Puerto Rican Studies at Hunter College,

CUNY has confirmed that Gwinnett County has the largest Puerto Rican

population – by far – of any county in Georgia, both in terms of raw numbers and

their share of the county’s overall Latino population. Exhibit O, Declaration of

Jason Enos ¶ 12, Ex. 6, Puerto Ricans in Georgia, the United States, and Puerto

Rico, 2014 (Sept. 2016), p. 5, Center for Puerto Rican Studies, Hunter College.



                                          8
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 10 of 19




   31.       The 2018 ACS Public Use Microdata Estimates indicates there are

approximately 4,676 Gwinnett County citizens of voting age who were born in

Puerto Rico, and the 2018 ACS 5-Year Estimates indicates that 11,993 Puerto

Rican citizens reside in Gwinnett County. Enos Decl. ¶ 10-11.

                    PROPOSED CONCLUSIONS OF LAW

   1.        Plaintiffs Ruiz Torres and Mendez have standing to bring their

Section 203 and 4(e) claims. They are LEP Gwinnett County voters who were

educated in Spanish-speaking schools in Puerto Rico who cannot read English and

have not completed the English-only absentee ballot applications they received in

the mail. They will continue to have standing even if they are ultimately able to

navigate the language barrier and complete their absentee ballot application. Ne.

Fla. Chapter of Assoc. Gen. Contractors of Am. v. City of Jacksonville, Fla., 508

U.S. 656, 666 (1993); Common Cause/Ga. v. Billups, 554 F.3d 1340, 1351-52

(11th Cir. 2009).

   2.        The organizational Plaintiffs – GALEO, Advancing Justice, GCPA,

NGP, and Common Cause – also have standing. Organizations engaged in voter

registration and get out the vote activities have standing when a defendant impairs

those activities, forcing them to divert time, money and staff to assist voters. See,

e.g., Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1341-42 (11th Cir. 2014); see also

                                          9
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 11 of 19




Common Cause/Ga. v. Billups, 554 F.3d 1340, 1350-51 (11th Cir. 2009); Fla. State

Conf. of the NAACP v. Browning, 522 F.3d 1153, 1165-66 (11th Cir. 2008).

   3.        GALEO also has associational standing. See Arcia, 772 F.3d at 1342;

Browning, 522 F.3d at 1160. An organization needs to establish, among other

elements, “that at least one member faces a realistic danger of [injury].”

Browning, 522 F.3d at 1163. GALEO’s membership in Gwinnett County includes

voters who are disadvantaged by Defendants’ failure to provide a bilingual

absentee ballot application.

   4.        Section 203 of the Voting Rights Act seeks to “enable members of

applicable language minority groups to participate effectively in the electoral

process.” 28 C.F.R. § 55.2(b); see also U.S. v. Sandoval Cty., N.M., 797 F.Supp.2d

1249, 1250 (D.N.M. 2011) (“In enacting [Section] 203 of the Voting Rights Act …

Congress intended that language minority populations have substantive access to

the ballot” (internal quotations omitted)).

   5.        Gwinnett County became covered under Section 203 of the Voting

Rights Act on December 5, 2016. “Voting Rights Act Amendment of 2006,

Determinations Under Section 203,” Federal Register, Vol. 81, No. 233, Dec. 5,

2016, available at https://www.justice.gov/crt/file/927231/download.



                                          10
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 12 of 19




   6.         Gwinnett County must provide “any registration or voting notices,

forms, instructions, assistance, or other materials or information relating to the

electoral process, including ballots . . . in the language of the applicable minority

group as well as in English.” 52 U.S.C. § 10503(c). These requirements are

“broadly construed to apply to all stages of the electoral process, from voter

registration through activities related to conducting elections.” 28 C.F.R. 55.15;

U.S. v. Metro. Dade Cty., Fla., 815 F. Supp. 1475, 1478 (S.D. Fla. 1993) (applying

regulation to pamphlet answering questions about upcoming elections).

   7.         In interpreting provisions of the Voting Rights Act, courts should give

the statute a broad construction. Metro. Dade Cty. at 1477-78 (citing Allen v. State

Bd. of Elections, 393 U.S. 544, 565 (1969)).

   8.         Covered jurisdictions are required to offer translations of all election-

related written materials including the ballot, voter registration forms, sample

ballots, election notices, and website. Navajo Nation Human Rights Comm’n v.

San Juan Cty.,, 215 F. Supp. 3d 1201, 1220 (D. Utah 2016) (stating Section 203

requires “all written voting materials to be provided ‘in the language of the

applicable minority group as well as the English language’”) (emphasis in

original); see also Metro. Dade Cty. at 1477-78. Under the plain language of the

statute, jurisdictions are strictly liable for any failure to translate written materials.

                                            11
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 13 of 19




Chinese for Affirmative Action v. Leguennec, 580 F.2d 1006, 1008-09 (9th Cir.

1978) (holding that a locality cannot avoid liability under Section 203 by claiming

it acted in good faith).

   9.        Courts have routinely held that documents must be translated under

Section 203 even if they are for informational purposes. United States v. Metro.

Dade Cty., Fla., 815 F. Supp. 1475, 1478 (S.D. Fla. 1993).

   10.       According to the 2018 American Community Survey 5-Year

Estimate, there are 13,937 limited English proficient Spanish speaking citizens of

voting age in Gwinnett County, out of 40,576 total LEP Spanish speakers in the

county. Enos Decl. ¶¶ 8-9.

   11.       The Section 203 rights of Plaintiffs Ruiz Torres and Mendez, and

other LEP Gwinnett County voters such as Romero, Alvarez, and Moreno are

being violated; they cannot read English, have not completed their English-only

applications, and are entitled to a bilingual application under the statute. Ruiz

Torres Decl. ¶¶ 17-20; Mendez Decl. ¶¶ 17-20; Romero Decl. ¶ 13; H. Alvarez

Decl. ¶¶ 16-18, 21; Moreno Decl. ¶¶ 15-17, 20.

   12.       Gwinnett County must provide equal access to the voting process

when the Secretary of State’s office mails absentee ballot applications or other

materials to county voters. See 28 C.F.R. 55.10(c) (providing that for “elections

                                          12
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 14 of 19




for an office representing more than one county . . . the bilingual requirements are

applicable on a county-by-county basis”).

   13.       According to the applicable Department of Justice regulation, “a

county subject to the bilingual requirements must insure compliance with those

requirements with respect to all aspects of the election.” 28 C.F.R. 55.10(b). Such

an interpretation, moreover, is “consistent with the central purpose of Section 203

of the Voting Rights Act.” Metro. Dade Cty., 815 F. Supp. at 1478.

   14.       Under Georgia law, the Gwinnett BORE has authority over the

county’s absentee ballot application processes. See O.C.G.A. §§ 21-2-

381(a)(1)(A) (applications must be submitted to “registrar’s or absentee ballot

clerk’s office”), 21-2-381(b)(1) (requiring the “registrar or absentee ballot clerk” to

determine applicants’ eligibility).

   15.       Election materials disseminated to Gwinnett County voters must be

bilingual. See Lopez v. Monterey County, 525 U.S. 266, 282 (1999) (holding that a

covered county was required to submit a state law for preclearance under Section 5

of the VRA “notwithstanding the fact that the State is not itself a covered

jurisdiction”); Florida v. United States, 885 U.S. 299, 348-49 (D.D.C. 2012)

(Section 5 applies to state acts “to the extent that that law affects voting in

jurisdictions properly designated for coverage,” even if the state is not covered

                                           13
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 15 of 19




itself); Quiver v. Nelson, 387 F. Supp. 2d 1027, 1033 (D.S.D. 2005) (three-judge

district court) (same); United Ossining Party v. Hayduk, 357 F. Supp. 962, 968

(S.D.N.Y. 1971) (same).

   16.       Section 4(e) mandates protection of the voting rights of non-English

speaking U.S. citizens and forbids conditioning the right to vote of persons

educated in an American-flag school on their degree of fluency in English. See 52

U.S.C. § 10303(e)(2).

   17.       Under the statute, no jurisdiction can deny the right to vote based on

voters’ “inability to read, write, understand, or interpret” English. Id.

   18.       The statute therefore applies squarely to the Georgia Secretary of

State (in addition to the Gwinnett County BORE). Madera v. Detzner, 325 F.

Supp. 3d 1269, 1276-78 (N.D. Fla. 2018) (holding the Florida Secretary of State

liable under Section 4(e) for 32 counties’ failure to provide bilingual materials).

   19.       The language of Section 4(e) does not apply only to jurisdictions that

meet certain population thresholds. Madera v. Detzner, 325 F. Supp. 3d 1269,

1279-81 (N.D. Fla. 2018) (holding Section 4(e) applies in Wakulla and Taylor

Counties, with approximately 24 and 4 Puerto Rican voters).

   20.       County voters Plaintiff Ruiz Torres and Plaintiff Mendez are being

violated; they cannot read English, they have not completed their English-only

                                          14
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 16 of 19




absentee ballot application, and they are entitled to a bilingual application under

the statute. Ruiz Torres Decl. ¶¶ 17-20; Mendez Decl. ¶¶ 17-20.

   21.       They, and the thousands of other Puerto Rico-educated voting age

citizens who are registered to vote in Gwinnett County, must be given equal access

to the electoral process and are entitled to bilingual written materials. See, e.g.,

Arroyo v. Tucker, 372 F. Supp. 764, 768 (E.D. Pa. 1974).

   22.       Section 4(e) applies to materials that are information in nature because

the right to vote under the statute “encompasses the right to an effective vote.”

PROPA v. Kusper, 490 F.2d 575, 580 (7th Cir. 1973). Voters have “the right to be

informed as to which mark on the ballot, or lever on the voting machine will

effectuate the voter’s political choice.” Id. at 579; Madera, 325 F. Supp. 3d at

1279; Torres v. Sachs, 381 F. Supp. 309, 312 (S.D.N.Y. 1974).

   23.       Section 4(e) requires that jurisdictions provide instructions, ballots,

and “any other material which forms part of the official communication to

registered voters prior to an election” in Spanish. Id. at 312; see also United

States. v. Berks Cty., 250 F. Supp. 2d 525, 528 (E.D. Pa. 2003).

   24.       A failure to provide any necessary voting material in Spanish violates

Section 4(e). See id. at 537 (finding probability of success on Section 4(e) claim

seeking to have bilingual ballots and voting materials provided in 45 precincts).

                                          15
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 17 of 19




   25.       Providing English-only absentee ballot applications will impose

irreparable harm on Plaintiffs Ruiz Torres and Mendez, as well as the

organizational Plaintiffs that are attempting to prevent the disenfranchisement of

LEP voters in the upcoming primary. “The denial of the opportunity to cast a vote

that a person may otherwise be entitled to cast—even once—is an irreparable

harm.” Jones v. Governor of Florida, 950 F.3d 795, 828 (11th Cir. Feb. 19, 2020).

   26.       The balance of hardships clearly weighs in favor of Plaintiffs,

particularly Plaintiffs Ruiz Torres and Mendez, and in favor of granting the

requested relief herein. See Jones v. Governor of Florida, 950 F.3d 795, 829 (11th

Cir. 2020) (concluding administrative burdens and other state “interests, while

significant, are unavailing as compared to the plaintiffs’ interest in their

opportunity to exercise the core democratic right of voting”).

   27.       The public interest is best served by permitting Plaintiffs Ruiz Torres

and Mendez, as well as other LEP Gwinnett County voters such as Messrs.

Romero, Alvarez, and Moreno, to read their absentee ballot application and have a

meaningful opportunity to vote, thereby preserving this fundamental right and

fostering trust in the integrity of elections. See Jones, 950 F.3d at 831 (holding the

public “has every interest in ensuring that their peers who are eligible to vote are

able to do so”).

                                          16
     Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 18 of 19




                               PROPOSED ORDER

      Upon consideration of the briefs and evidence submitted, Plaintiffs’ Motion

for Preliminary Injunction is hereby GRANTED, and it is hereby ORDERED

that, pending final judgment on the merits, Defendants are ENJOINED from

sending English-only absentee ballot applications or other materials to Gwinnett

County voters in advance of the June 2020 primary and shall:

      1.     Mail an accurately translated bilingual absentee ballot application to

Plaintiffs Albert Mendez and Limary Ruiz Torres; and

      2.     Mail an accurately translated bilingual absentee ballot application to

Gwinnett County voters who were sent English-only applications or, alternatively,

to all Gwinnett County voters who self-identified as “Hispanic/Latino” when they

registered to vote and all voters residing in all Gwinnett County precincts for

which at least five percent of voters identified as Hispanic on their voter

registration cards without any further delay and with appropriate public notice.


DONE and ORDERED this _________ day of _________________________.



                                 __________________________________
                                 Judge William M. Ray, II
                                 United States District Court
                                 Northern District of Georgia


                                          17
Case 1:20-cv-01587-WMR Document 17-18 Filed 04/20/20 Page 19 of 19




                        Prepared by:

                        /s/ Bryan L. Sells
                        BRYAN L. SELLS
                        Georgia Bar #635562
                        The Law Office of Bryan L. Sells, LLC.
                        P.O. Box 5493
                        Atlanta, GA 31107-0493
                        (404) 480-4212 (voice/fax)
                        bryan@bryansellslaw.com

                        Ezra Rosenberg
                        Pro hac vice application forthcoming
                        Lawyers’ Committee for Civil Rights Under Law
                        1500 K Street NW, Suite 900
                        Washington, DC 20005
                        Telephone: (202) 662-8300
                        Email: erosenberg@lawyerscommittee.org

                        Julie Houk
                        Pro hac vice application forthcoming
                        Lawyers’ Committee for Civil Rights Under Law
                        1500 K Street NW, Suite 900
                        Washington, DC 20005
                        Telephone: (202) 662-8391
                        Email: jhouk@lawyerscommittee.org

                        John Powers
                        Pro hac vice application forthcoming
                        Lawyers’ Committee for Civil Rights Under Law
                        1500 K Street NW, Suite 900
                        Washington, DC 20005
                        Telephone: (202) 662-8389
                        Email: jpowers@lawyerscommittee.org

                        Counsel for Plaintiffs


                                18
